DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterweil US 7,916,066.
Regarding claim 1, Osterweil discloses an ultra-wideband-based method for detecting properties associated with a movable object in an environment (see col. 3, lin3 53 – col. 4, line 9, col. 4, lines 29-33), comprising: 
transmitting, using a first ultra-wideband transmitter, a plurality of first ultra-wideband radar signals to an environment (see figs. 8b and 8c, col. 8, lines 62-64, col. 9, line 58 – col. 10, line 2, col. 10, lines 54-57); 
receiving, using a first ultra-wideband receiver, a plurality of first signals reflected from the environment as a result of the transmission of the first ultra-wideband radar signals (see figs. 8b and 8c, col. 4, lines 61-63, col. 5, lines 28-31, col. 10, lines 5-12 and 54-59); 
processing, using a processor, the reflected first signals (see figs. 8b and 8c, col. 5, lines 28-31, col. 14, lines 7-13); and determining, using the processor, properties associated with a movable object in an environment based on the processed reflected first signals (detecting presence, location, and movement of a subject, see col. 4, lines 29-50, col. 5, lines 48-60, col. 6, lines 7-13, col. 10, lines 28-32, col. 11, lines 7-15).
	Regarding claim 2 as applied to claim 1, Osterweil further discloses wherein the determination step comprises determining presence of the movable object in the environment (detecting presence a subject, see col. 4, lines 29-50, col. 5, lines 48-60, col. 10, lines 28-32, col. 11, lines 7-15).
	Regarding claim 3 as applied to claim 1, Osterweil further discloses wherein the processing step comprises removing, from each of the reflected first signals, a reference background signal (col. 5, line 65 – col. 6, line 2, col. 16, lines 61-67). 
	Regarding claim 4 as applied to claim 1, Osterweil further discloses wherein the processing step comprises determining a respective difference between every two temporally-adjacent reflected first signals (see col. 5, lines 28-31, col. 6, lines 52-55, col. 10, lines 5-12).
	Regarding claim 5 as applied to claim 1, Osterweil further discloses wherein the determination step comprises determining a distance between the movable object and the first ultra-wideband receiver (detecting presence, location, and movement of a subject, see col. 4, lines 29-50, col. 5, lines 48-60, col. 6, lines 56-60, col. 10, lines 28-32, col. 11, lines 7-15). 
	Regarding claim 6 as applied to claim 5, Osterweil further discloses wherein the determination step further comprises determining a change in the distance between the movable object and the first ultra- wideband receiver (detecting presence, location, and movement of a subject; the motion/movement leads to a change in distance from the cluster of transmitters and receivers, see col. 4, lines 29-50, col. 5, lines 48-60, col. 10, lines 28-32, col. 11, lines 7-15, col. 16, lines 18-60). 
	Regarding claim 7 as applied to claim 1, Osterweil further discloses wherein processing step further comprises analysing at least one of signal strength and frequency of the processed reflected first signals (see col. 5, lines 28-31, col. 6, lines 7-13).
	Regarding claim 8 as applied to claim 7, Osterweil further discloses classifying the movable object as being in either an active state or an inactive state based on the analysis (determining human activity or movement, see col. 4, lines 34-38, col. 10, lines 5-32, col. 16, lines 18-60). 
	Regarding claim 9 as applied to claim 8, Osterweil further discloses wherein the classification step comprises comparing the processed reflected first signals with a classification threshold (determining human activity or movement, see col. 4, lines 34-38, col. 10, lines 5-32, col. 16, lines 18-60).
	Regarding claim 10 as applied to claim 9, Osterweil further discloses wherein the classification threshold is dependent on a distance between the movable object and the first ultra-wideband receiver (see col. 4, lines 34-38, col. 10, lines 5-32, col. 16, lines 18-60). 
	Regarding claim 11 as applied to claim 10, Osterweil further discloses adjusting the classification threshold based on signal strength of the processed reflected first signals (see col. 4, lines 34-38, col. 10, lines 5-32, col. 16, lines 18-60).
	Regarding claim 12 as applied to claim 7, Osterweil further discloses wherein analysing frequency of the processed reflected first signals comprises: segmenting the processed reflected first signals to analyse only the parts of the processed reflected first signals determined to be associated with the movable object (col. 5, line 65 – col. 6, line 2, col. 16, lines 61-67).
	Regarding claim 13 as applied to claim 7, Osterweil further discloses wherein the movable object is a human or an animal, and wherein the determination step further comprises determining a respiratory rate of the human or animal based on the frequency analysis (see col. 4, lines 10-16, col. 5, lines 61-64, col. 10, line 5-25).
Regarding claim 14 as applied to claim 1, Osterweil further discloses transmitting, using a second ultra-wideband transmitter, a plurality of second ultra-wideband radar signals to an environment (see col. 9, line 58 – col. 10, line 4); receiving, using a second ultra-wideband receiver, a plurality of second signals reflected from the environment as a result of the transmission of the second ultra-wideband radar signals (see col. 9, line 58 – col. 10, line 7); and processing, using a processor, the reflected second signals, wherein the determination step is further based on the processed reflected second signals (see figs. 3, 8b and 8c, col. 5, lines 28-31, col. 9, line 58 – col. 10, line 21, col. 11, lines 47-55, col. 14, lines 7-13).
	Regarding claim 15 as applied to claim 14, Osterweil further discloses wherein the processing of the reflected second signals comprises removing, from each of the reflected second signals, a reference background signal (col. 5, line 65 – col. 6, line 2, col. 16, lines 61-67).
	Regarding claim 16 as applied to claim 14, Osterweil further discloses wherein the processing of the reflected second signals comprises determining a respective difference between every two temporally-adjacent reflected second signals (see col. 5, lines 28-31, col. 6, lines 52-55, col. 10, lines 5-12).
	Regarding claim 17 as applied to claim 14, Osterweil further discloses wherein the determination step further comprises determining a distance between the movable object and the second ultra-wideband receiver based on the processed reflected second signals (detecting presence, location, and movement of a subject, see col. 4, lines 29-50, col. 5, lines 48-60, col. 6, lines 56-60, col. 10, lines 28-32, col. 11, lines 7-15).
	Regarding claim 18 as applied to claim 17, Osterweil further discloses wherein the determination step further comprises determining a change in the distance between the movable object and the second ultra-wideband receiver (detecting presence, location, and movement of a subject; the motion/movement leads to a change in distance from the cluster of transmitters and receivers, see col. 4, lines 29-50, col. 5, lines 48-60, col. 10, lines 28-32, col. 11, lines 7-15, col. 16, lines 18-60).
	Regarding claim 19 as applied to claim 17, Osterweil further discloses wherein the determination step further comprises determining a 2D location of the movable object in the environment based on the processed reflected first signals and the processed reflected second signals (see figs. 8b and 8c, col. 5, lines 28-31, col. 9, line 58 – col. 10, line 21, col. 14, lines 7-13).
	Regarding claim 20 as applied to claim 19, Osterweil further discloses wherein the determination step further comprises determining a change in the 2D location of the movable object in the environment (detecting presence, location, and movement of a subject; the motion/movement leads to a change in distance from the cluster of transmitters and receivers, see col. 4, lines 29-50, col. 5, lines 48-60, col. 10, lines 28-32, col. 11, lines 7-15, col. 16, lines 18-60).
	Regarding claim 21 as applied to claim 1, Osterweil further discloses wherein the first ultra-wideband transmitter and the first ultra-wideband receiver are arranged in a single ultra-wideband transceiver (see figs. 3, 8b-8c, col. 9, line 58 – col. 10, line 4, col. 11, lines 47-55, col. 13, lines 54-58, col. 14, lines 25-31).
	Regarding claim 22 as applied to claim 1, Osterweil further discloses wherein the second ultra-wideband transmitter and the second ultra-wideband receiver are arranged in a single ultra-wideband transceiver (see figs. 3, 8b-8c, col. 9, line 58 – col. 10, line 4, col. 11, lines 47-55, col. 13, lines 54-58, col. 14, lines 25-31). 
	Regarding claim 23 as applied to claim 1, Osterweil further discloses wherein the environment is an indoor environment (see figs. 1-3, col. 12, lines 18-21, 30-31, 47-49).
	Regarding claim 24 as applied to claim 1, Osterweil further discloses wherein the movable object is a human or an animal (see figs. 4-7, col. 11, lines 7-15).

Regarding claim 25, Osterweil an ultra-wideband-based system for detecting properties associated with a movable object in an environment (see figs. 5, 6, 8b-8c, and 11, col. 8, lines 51-61), comprising: 
a first ultra-wideband transmitter for transmitting a plurality of first ultra-wideband radar signals to an environment (see figs. 8b and 8c, col. 8, lines 62-64, col. 9, line 58 – col. 10, line 2, col. 10, lines 54-57); 
a first ultra-wideband receiver for receiving a plurality of first signals reflected from the environment as a result of the transmission of the first ultra-wideband radar signals (see figs. 8b and 8c, col. 4, lines 61-63, col. 5, lines 28-31, col. 10, lines 5-12 and 54-59); 
one or more processors for processing the reflected first signals (see figs. 8b and 8c, col. 5, lines 28-31, col. 14, lines 7-13) and for determining at least one of the following properties associated with a movable object in an environment: presence of the movable object in the environment based on the processed reflected first signals (detecting presence, location, and movement of an object, see col. 4, lines 29-50, col. 5, lines 48-60, col. 6, lines 7-13, col. 10, lines 28-32, col. 11, lines 7-15); 
a distance between the movable object and the first ultra-wideband receiver (see figs. 7, 8a-8c, 18a-18c, col. 11, lines 6-18, col. 16, lines 18-60);
a change in the distance between the movable object and the first ultra- wideband receiver (detecting presence, location, and movement of a subject; the motion/movement leads to a change in distance from the cluster of transmitters and receivers, see col. 4, lines 29-50, col. 5, lines 48-60, col. 10, lines 28-32, col. 11, lines 7-15, col. 16, lines 18-60); and 
whether the movable object is in an active state or an inactive state (determining human activity or movement, see col. 4, lines 34-38, col. 10, lines 5-32).
	Regarding claim 26 as applied to claim 25, Osterweil further discloses wherein the first ultra-wideband transmitter and the first ultra-wideband receiver are arranged in a single ultra-wideband transceiver (see figs. 3, 8b-8c, col. 9, line 58 – col. 10, line 4, col. 11, lines 47-55, col. 13, lines 54-58, col. 14, lines 25-31).
	Regarding claim 27 as applied to claim 25, Osterweil further discloses a second ultra-wideband transmitter for transmitting a plurality of second ultra-wideband radar signals to an environment (see col. 9, line 58 – col. 10, line 4); and 
a second ultra-wideband receiver for receiving a plurality of second signals reflected from the environment as a result of the transmission of the second ultra- wideband radar signals (see col. 9, line 58 – col. 10, line 7);
wherein the one or more processors are arranged to process the reflected second signals (see figs. 3, 8b and 8c, col. 5, lines 28-31, col. 9, line 58 – col. 10, line 21, col. 11, lines 47-55, col. 14, lines 7-13); 
wherein the one or more processors are further arranged to determine at least one of the following properties associated with the movable object in the environment based on the processing of one or both of the reflected first signals and the reflected second signals: presence of the movable object in the environment based on the processed reflected second signals (detecting presence, location, and movement of an object, see col. 4, lines 29-50, col. 5, lines 48-60, col. 6, lines 7-13, col. 10, lines 28-32, col. 11, lines 7-15); 
a distance between the movable object and the second ultra-wideband receiver; 
a change in the distance between the movable object and the second ultra-wideband receiver; 
a 2D location of the movable object in the environment; and a change in the 2D location of the movable object in the environment.
	Regarding claim 28 as applied to claim 27, Osterweil further discloses wherein the second ultra-wideband transmitter and the second ultra-wideband receiver are arranged in a single ultra-wideband transceiver (see figs. 3, 8b-8c, col. 9, line 58 – col. 10, line 4, col. 11, lines 47-55, col. 13, lines 54-58, col. 14, lines 25-31). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amini et al US 20190259270 discloses multi-sensor motion detector.
Mohammadi US 20180313950 discloses CNN-based remote locating and tracking of individuals using UWB radar sensors.
Dewberry et al WO 2017139432 A1 discloses ultra wide band radar localization.
Li et al US 20140125510 discloses object motion detection by ultra-wideband radar imaging.
Osterweil US 7,567,200 discloses body monitor and position detetion using UWB radar.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648